Citation Nr: 1131383	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for left wrist fusion as secondary to service-connected spinal fractures, C5-6, with anterior discectomy and fusion.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from January 1980 to January 1984 and from December 1985 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran provided testimony at a January 2009 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.

In April 2010, the Board remanded the appeal for further development, to include the issuance of a statement of the case (SOC) on the issue of entitlement to an initial rating in excess of 20 percent for cervical post-traumatic syrinx with radiculopathy of the C7-8 nerve roots.  As discussed in the remand, the neurologic claim involving the left upper extremity has been recharacterized as set forth on the title page.

In July 2010, pursuant to the remand, the RO sent the Veteran an SOC on the issue of entitlement to an initial rating in excess of 20 percent for cervical post-traumatic syrinx with radiculopathy of the C7-8 nerve roots.  However, the Veteran did not file a timely substantive appeal with respect to the issue.  Thus, the issue is no longer before the Board.


FINDING OF FACT

Left wrist fusion is not proximately due to or the result of service-connected spinal fractures, C5-6, with anterior discectomy and fusion and is not otherwise related to active service.




CONCLUSION OF LAW

The criteria for service connection for left wrist fusion, to include as secondary to spinal fractures, C5-6, with anterior discectomy and fusion, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the April 2010 remand, the Board requested that the RO issue an SOC on the initial rating for the cervical spine disability and obtain an opinion on whether the left wrist fusion has been aggravated by the cervical spine disability.  As noted above, the SOC was issued.  With respect to the opinion, the Veteran was afforded a VA examination in June 2010, and the report of that examination fully responds to the Board's request.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

At the outset, the Board notes that the service treatment records fail to show any complaints or treatment for a left wrist disorder, nor does the post-service evidence support a finding that current left wrist problems are attributable to active service.  Accordingly, service connection on a direct basis is not warranted here.  The Board will now address the Veteran's primary contention, that he has a left wrist disorder secondary to his service-connected spinal fractures, C5-6, with anterior discectomy and fusion.

After a careful review, the Board finds that the Veteran's left wrist fusion is not secondary to his service-connected cervical spine disability.  The reasons and bases for this conclusion will be set forth below.

In this case, an April 2002 VA treatment note reflects complaints of left thumb pain with a history of dislocation one year earlier while wrestling.  X-rays were reported as showing early osteoarthritis of the left thumb carpometacarpal joint.

A May 2003 VA pre-operation history and physical note reflects complaints of left wrist pain due to a previous dislocation.  The diagnosis was of left carpometacarpal arthritis.  The Veteran was scheduled for left carpometacarpal arthroplasty.

A May 2003 VA EMG report reflects no evidence of left ulnar neuropathy or left cervical radiculopathy.

Subsequent VA treatment notes show that the Veteran underwent the scheduled left carpometacarpal arthroplasty in May 2003.  This was followed by a partial wrist fusion in 2004 and a complete wrist fusion in 2006.

In April 2007, a VA examiner reviewed the record extensively and offered his opinion that it was not at least as likely as not that the Veteran's left wrist osteoarthritis in the first carpometacarpal and scapholunate joints, which resulted in his wrist fusions in 2004 and 2006, was due to or caused by his service-connected cervical spine injury.  

The above examiner, however, did not address the issue of whether the Veteran's left wrist fusion has been aggravated (i.e., permanently worsened) by his service-connected spinal fractures, C5-6, with anterior discectomy and fusion disability.  Thus, the Board in April 2010 requested a supplemental opinion.

A June 2010 VA examination report reflects a similarly extensive review of the record followed by physical examination.  The examiner concluded that the Veteran's status post left wrist fusion times three was not caused by, a result of, or aggravated by his service-connected spinal fractures, C5-6 fusions, C5-6 anterior discectomy, and resulting disabilities.  The examiner explained that the left wrist fusion was conducted as a result of a subsequent injury and development of arthritis, which was unrelated to the original service-connected injury.  The examiner further noted that the pain that the wrist fusion was intended to address was an arthritic pain and was unrelated to the neuropathic pain that was a consequence of his service-connected neck injury.

The VA examiner thoroughly reviewed the record and examined the Veteran.  Moreover, he provided rationale in support of his conclusion.  Therefore, his opinion is found to be highly probative.  Moreover, no other competent evidence of record refutes his findings.  

Given the above, the Board finds that the left wrist fusion is not proximately due to or the result of service-connected spinal fractures, C5-6, with anterior discectomy and fusion.

The Board notes that the Veteran is competent to give evidence about observable symptoms such as wrist pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the post-service injuries and the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  As discussed above, the medical evidence shows that his left wrist disorder is related to a nonservice-connected injury.

In sum, service connection for left wrist fusion, to include as secondary to spinal fractures, C5-6, with anterior discectomy and fusion, is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left wrist fusion, to include as secondary to service-connected spinal fractures, C5-6, with anterior discectomy and fusion, is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


